Citation Nr: 1820984	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  13-09 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for bipolar disorder.

2. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Alexandra Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1985 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) from the March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was most recently before the Board in June 2012 and was remanded for further development. 

The request for advance on docket (AOD) has been denied.  However, in light of the determination below, this issue is moot. 

The Veteran appeared at a December 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 


FINDINGS OF FACT

1. The Veteran's bipolar disorder is manifested by no more than occupational and social impairment with deficiencies in most areas.

2. The evidence establishes that the Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation.  

CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent, and no higher, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130 (Diagnostic Code 9432). 

2. The criteria for a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

Bipolar Disorder

The Veteran's bipolar disorder is currently rated as 50 percent disabling under diagnostic code 9432.  38 C.F.R. § 4.130. 

Under this diagnostic code, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

In January 2017, the Veteran underwent a private psychological evaluation.  The physician stated that the Veteran's VA treatment records indicate that the Veteran has been historically diagnosed with the following: attention-deficit disorder, bipolar disorder, personality disorder with cluster b traits, obsessive-compulsive disorder, generalized anxiety disorder, and alcohol abuse.  Additionally, the Veteran has historically, and is currently, on numerous medications. 

The physician stated that the Veteran was alert and oriented in all three spheres, however the Veteran presented as fairly disdainful of authority as well as somewhat superficial in his affect, and highly intellectualized.  Throughout the interview, the Veteran's affect was flat and his voice was noted to be monotonous.  The Veteran stated that he tries to stay busy.  Additionally, the Veteran reported that he had not slept for days and the physician noted that the Veteran acted grandiose throughout the interview.  The physician stated that historically, the Veteran has gone on spending sprees during times of mania and his current actions indicate that he is at least hypomanic at the time of the interview.  The Veteran described himself as having chronic mild depression and feels down, poorly motivated, and irritable.  However, the physician noted that these symptoms were not evident at the time of the interview.  

The Veteran reported occasional passive suicidal ideations, however he strongly denied active thoughts or plans of committing suicide.  The physician noted that the Veteran's mood symptoms include poor sleep, frequent tearfulness when depressed, and feeling "bad".  

During the interview, the Veteran presented as impatient, reported considerable anxiety, and restlessness.  The Veteran also expressed feelings of frequent anger.  The Veteran stated that although he has no history of physical violence, he is "explosive" over minor frustrations.  The examiner noted that the Veteran has a lengthy history of bullying his wife and displaying his explosive behavior towards her.  However, no history of auditory or visual hallucinations or signs of formal thought disorder or psychosis were noted. 

The physician noted that the Veteran presents clear and unmistakable evidence of classic bipolar disorder involving full-blown manias alternating with periods of significant moderate to severe clinical depression.  The physician noted that the Veteran appears to be hypomanic and trending towards another full-blown mania. 

The examiner noted that the Veteran has been married four times and has good relationships with all of his adult children.  Although, the Veteran reported that he and his wife have no friends and that he is highly isolated. 

The physician concluded that the Veteran is 100 percent disabled and is unable to maintain pace at any task across an ordinary workday or work-week.  The physician elaborated that the Veteran's serious interpersonal difficulties would preclude him from even basic work social contact.  The Veteran was noted to display variable attendance to hygiene and is unable to maintain a normal circadian rhythm or schedule.  Additionally, during the interview, the Veteran displayed consistent gross and extreme interpersonal reactivity and volatility of mood and affect.  

The physician opined that even in a low-contact or no-contact environment, the Veteran would remain totally unemployable due to his inability to tolerate supervision and inability to maintain himself on a task without inordinate amounts of supervision.  The Veteran was noted to be unable to sustain any social relationships or interpersonal relationships, even with his medical providers.  (The Veteran reported that he often seeks new psychiatrists every few months due to difficulties getting along with authority figures.)  The physician stated that the Veteran is unable to manage his funds and a fiduciary was strongly recommended.  However, the physician recommended that the fiduciary not be the Veteran's wife due to verbal abuse by the Veteran. The physician stated that the Veteran's prognosis is poor and various treatment recommendations were recommended. 

At the Veteran's December 2016 Board hearing, the Veteran testified that he has suicidal thoughts daily, sleep impairment, explosive anger, difficulty interacting with others, and a severe dislike of crowds. 

After reviewing the medical and lay evidence of record, the Board finds that a rating of 70 percent for the Veteran's bipolar disorder is warranted as the Veteran's mental health symptoms indicate occupational and social impairment with deficiencies in most areas.  A higher rating of 100 percent is not warranted as the Veteran's bipolar disorder does not manifest in persistent delusions or hallucinations, disorientation to time or place, or memory loss of own occupation or name.

TDIU

The Board finds that the Veteran's service connected disability (bipolar disorder) does preclude him from securing or following a substantially gainful occupation. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
It is the established policy of VA that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15.  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16 (a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Factors to be considered are the Veteran's "education, employment history and vocational attainment."  See 38 C.F.R. § 4.16(b).  

The Veteran asserts that he is unemployable as a direct result of his bipolar disorder.  Specifically, the record reflects that the Veteran has extreme difficulty with authority figures, inability to maintain himself on a task without supreme supervision, inability to interact with others, explosive anger, and poor impulse control.

Regarding education, despite repeating the sixth grade, the Veteran has a high school diploma and later earned a bachelor's degree.  However, post-service, the Veteran worked briefly as a food server at various restaurants and acknowledged having difficulties due to his mood variability and his intense emotional reactivity.  The Veteran has stated throughout the record that he has worked over 100 jobs and has been unable to sustain any of them for any significant period of time.  At the Veteran's December 2016 Board hearing, the Veteran stated that the last time he had a job for more than a week was in 2010.  

Additionally, the Veteran was previously engaged in VA vocational rehabilitation, however, this was not successful.  During the Veteran's private January 2017 psychiatric evaluation, the physician stated that although the Veteran is estimated to have an above-average level of intelligence, he has very poor insight, moderate to high impulsivity, and poor judgment. 

The Board finds that entitlement to a TDIU is warranted as the lay and medical evidence of record indicate that the Veteran is unable to secure or follow a substantially gainful occupation.  Although the Veteran possess higher education, his work history, medical records, and specifically the January 2017 psychologist examination discussed above indicate that the Veteran is unable to secure or follow a substantially gainful occupation

Therefore, entitlement to a TDIU is warranted.

VA's Duties to Notify and Assist

The Veteran's appeal for bipolar disorder arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required Statement of the Case in January 2013.  The Statement of the Case cites the applicable statutes and regulations pertaining to his claim. 

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file. 

Additionally, a VA examination was scheduled in connection with the current claim.  Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

The Board observes that this case was previously remanded by the Board in June 2012.  The purpose of this remand was to readjudicate the Veteran's claim and issue a Statement of the Case (SOC).  Upon remand, a SOC was issued in January 2013.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

ORDER

Entitlement to a rating of 70 percent, and no higher, is granted.

Entitlement to a TDIU is granted. 



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


